DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 04/02/2021.
        Claims 1-3, 5-10, 12, 14-15 and 17-20 have been amended.

        Claim 16 has been canceled.

       Claims 21-22 have been added.
    
        Claims 4, 11 and 13 have been remained.
        Claims 1-15 and 17-22 are currently pending in the application.
                       Examiner’s Statement of Reasons for Allowance
2.     Claims 1-15 and 17-22 are allowed.
3.     The following is an examiner’s statement of reasons or allowance
        None of the prior art teaches an IC package, comprising a second leadframe, comprising: a second die pad, and a plurality of second leads; a third die, comprising a plurality of third bond pads, wherein the third die is attached to the second die pad of the second leadframe; a plurality of third bond wires, each attached to one of the third bond pads of the third die and to one of the second leads of the second leadframe; a second molded package body formed from the molding compound molded over each of: a portion of the second die pad of the second leadframe, a portion of the second leads of the second leadframe, a first portion of the third die, and one or more of the third bond wires, wherein the second molded package body partially defines a second cavity for the third die, and wherein a second portion of the third die contacts neither of the second die pad and the second molded package body; a fourth die, comprising a plurality of fourth bond pads, wherein the fourth die is attached to the second portion of the third die; and a plurality of fourth bond wires, each attached to one of the third bond pads of the third die and to one of the fourth bond pads of the fourth die, in
combinations with the other structures as cited in the independent claim 1.                 
      Claims 2-7 and 21 are directly or indirectly depend on the independent claim 1.              

         None of the prior teaches a method of forming one or more IC packages, the method comprising providing a second leadframe, comprising: a second die pad, and a plurality of second leads, wherein providing the second leadframe comprises providing a leadframe array comprising the first leadframe and the second leadframe; attaching a third die to the second die pad of the second leadframe of the leadframe array; with third bond wires, electrically connecting the third die to the second leads of the second leadframe; forming a second molded package body by molding the molding compound over each of: a portion of the second die pads of the second leadframe, a portion of the second leads of the second leadframe, a first portion of the third die, and one or more of the third bond wires, wherein the second molded package body partially defines a second cavity, wherein a second portion of the third die contacts neither of the second die pad and the second molded package body; attaching a fourth die comprising a plurality of fourth bond pads to the second portion of the third die in the second cavity; and with fourth bond wires, electrically connecting the fourth die to the third die, in
combinations with the other steps as cited in the independent claim 8.                 
      Claims 9-15, 17-20 and 22  are directly or indirectly depend on the independent claim 8.                                               
                                                      Conclusion
4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892